Motion for change of venue denied. Memorandum: We conclude that defendant has not met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Onondaga County (CPL 230.20[2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate motion may then be made. The relief requested in the motion is premature (see People v Mateo, 239 AD2d 965; see also, People v DiPiazza, 24 NY2d 342). Present — Pigott, Jr., P. J., Pine, Wisner and Scudder, JJ. (Filed Dec. 19, 2000.)